UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FRANCINE G. PAGE,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-5417 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
COMMISSIONER OF THE SOCIAL SECURITY                                    :
ADMINISTRATION,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On June 11, 2019, the Court ordered that the parties notify the Court whether they

consent to conduct all further proceedings before the assigned Magistrate Judge within two

weeks of the date on which Defendant entered an appearance. ECF No. 6. Defendant entered an

appearance on August 15, 2019, ECF No. 12, but the parties never complied with the Court’s

order.

         Accordingly, the parties shall notify the Court whether they consent by January 22,

2020. As stated in the Court’s prior order, if both parties consent to proceed before the

Magistrate Judge, counsel for Defendant must either mail or email to

Furman_NYSDChambers@nysd.uscourts.gov a fully executed Notice, Consent, and Reference

of a Civil Action to a Magistrate Judge form (available at https://nysd.uscourts.gov/forms). If

the Court approves that form, all further proceedings will then be conducted before the assigned

Magistrate Judge rather than before the undersigned.
       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter advising the Court that the parties do not

consent, but without disclosing the identity of the party or parties who do not consent.

There will be no adverse consequences if the parties do not consent to proceed before the

Magistrate Judge.

       SO ORDERED.

Dated: January 15, 2020                               __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
